Exhibit 10.1

M E M O R A N D U M                                        
              
TO:
________________________________
 
 
FROM:
Compensation Committee
 
 
DATE:
March ___, 2016
 
 
RE:
Management Incentive Plan
 
 


You have been selected to participate in the LKQ Corporation Management
Incentive Plan (“MIP”) for purposes of your potential 2016 bonus. The potential
bonus described in this letter is subject to all of the terms and conditions set
forth in this memorandum and in the MIP (a copy of which is attached to this
memorandum). In the event of any inconsistency between the terms and conditions
of the MIP and this memorandum, the terms and conditions of the MIP shall
control.                              


Performance Period:
January 1, 2016 to December 31, 2016                   



Performance Goals:
The diluted earnings per share of LKQ Corporation ("EPS") for the Performance
Period; provided, however,that EPS shall be increased to the extent that EPS
was    reduced in accordance with GAAP by objectively determinable amounts (in
manner consistent with Section 162(m) of the Internal Revenue Code), in each
case due to:    

                                  
1.    A change in accounting policy or GAAP;    
2.    Dispositions of assets or businesses;    
3.    Asset impairments;    
4.    Amounts incurred in connection with any financing;    
5.    Losses on interest rate swaps resulting from mark to    
market adjustments or discontinuing hedges;    
6.    Board approved restructuring, acquisition or similar charges    
including but not limited to charges in conjunction with    
or in anticipation of an acquisition;    
7.    Losses related to environmental, legal, product liability    
or other contingencies;    
8.    Changes in tax laws;    
9.    A Board approved divestiture of a material business (i.e.    
the performance goals will be adjusted to account for the    
divestiture, including, if appropriate, the pro-rata effect    
of targeted improvements);                             
10.    Changes in contingent consideration liabilities;
11.    Losses from discontinued operations;
12.    Amortization expense related to acquired intangible assets; and
13.    Other extraordinary, unusual or infrequently occurring
items as specifically disclosed in the Company's
financial statements or filings under the Securities
Exchange Act of 1934.
              



--------------------------------------------------------------------------------





In addition, the Compensation Committee shall adjust the
Performance Goals or other features of the award (a) that
relate to the value or number of the shares of common
stock of the Company to reflect any stock dividend, stock
split, recapitalization, combination or exchange of shares,
or other similar changes in such stock, and (b) to account
for changes in the value of foreign currencies of countries
in which we operate versus the U.S. dollar (using the
respective exchange rates as set forth in the Company’s
budget approved by the Board of Directors on February 11,
2016 of CAD 0.71, EUR 1.08 and GBP 1.42).
              
Notwithstanding the foregoing, the Compensation
Committee, in its sole discretion, may reduce the actual
award payable to you below that which otherwise would be
payable pursuant to the Payout Formula or may eliminate
the actual award.
                        
    
Target Award:
 
 
% of Base Salary
 
 
 
 
 
Payout Formula:
EPS($)
 
Percentage of Base Salary
 
Less Than
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    
                                                 
                                                 
                                                 
                                                 
                                        





